254 F.2d 136
Erna BUDZISLAWSKI, Appellant,v.UNITED STATES of America, Appellee.
No. 15561.
United States Court of Appeals Ninth Circuit.
April 15, 1958.

Wirin, Rissman & Okrand, Ruth Jacobs, Los Angeles, Cal., for appellant.
Laughlin E. Waters, U. S. Atty., Norman R. Atkins, Richard A. Lavine, Asst. U. S. Atty., Los Angeles, Cal., for appellee.
Before POPE, FEE and HAMLEY, Circuit Judges.
PER CURIAM.


1
This is an appeal from a judgment denying the petition for naturalization. In this Court the government has filed a brief confessing error in its opposition to the petition. It is there stated:


2
"* * * it is felt that the evidence of record in the instant case does not support a reasonable doubt concerning appellant's qualifications for naturalization. * * *


3
"In accordance with the foregoing, the Solicitor General and the Attorney General have authorized confession of error in this case."


4
There is some precedent for reversal where the government has confessed error. However, here the United States Attorney moves that the judgment be vacated and the cause remanded for further proceedings. This attitude is commendable. The trial court can thus correct without further proceedings the error in which it has been led by the arguments in behalf of the government.


5
Upon questions from the bench, the United States Attorney said that the government had no new grounds upon which to oppose the petition. The assurance of the government that opposition will be withdrawn is satisfactory.


6
The judgment appealed from is vacated and the matter is remanded to the court below for such further proceedings as are appropriate.